Title: To James Madison from Bernard Smith, 11 January 1813
From: Smith, Bernard
To: Madison, James


Sir.
New Brunswick NJ. Jany. 11. 1813.
The writer of the enclosed letter requested me to forward it to you with some information respecting him. Mr. Eastburn, is a very respectable old Gentleman, and belongs to the Society of friends, and altho’ his religious principles make him the advocate for peace, he is not of the description of persons, who for deceptive purposes have assumed the appellation of “friends of peace”—on the contrary he is a decided Republican, & has been a supporter of Govt., since the commencement of Mr Jefferson’s administration, and possesses considerable influence in this State, particularly among the people called Quakers.
I avail myself of this occasion to tender to you my congratulations on your re-election, and assurances of my high respect & consideration.
B: Smith
 
[Enclosure]
I Congratulate thee
New Brunswick N Jersey 1 mo 11th 1813
on thy Continuance in thy office nott Because I vew thee as Some are pleased to Represent thee: as one that Delights in warr: that most Aufull Calamity: butt I hope that is not True—butt that peace would be thy Desire. I vew it as A Truth that the Nation with whomb we are Now unhappily ingaged in warr has Done us Essential Injuryes haveing unjustly Taken our Vessyles & Impressing Thousands of our Seamen Depriveing them of there Liberty & oblidging them to fight there Battles Even Against there Near freinds & it is Believed they have Influenced & Aided the Indian Nations to murder our Defenceless Inhabitants these are Great Evils & must be Allowed to be Great provocations & probably no Nation on our Globe Situateed as we are would have Born So patiantly & So Long as we have Done this I think has been well Done on our part butt the Inquirey may Arise is there no other meanes or manner for us to persue than that of the Destructions of mens Lives it may be Answerd other meanes have been Tryed butt by various Causes they have been Inefectual this Appears Truly A matter of Great Lamentation that more virtue & Stability Should nott have been Evidenced in nott Adhearing to the Imbargo & Non Intercoarse Lawes but our presant unhappy Condition is warrs & Rumers of warrs witch has Already Caused Great Calamities in Battles Deseases Sufferings & Deaths of Numbers in that Extreem Seveer Nothern Climate Seveer to our poor Sothern Soldiers & would Appear perhaps to make it an object of Desire to Remove from that Land: & though it may be vewed in one Sence on our part as Self defence yett as it Resepts [sic] the Country we Attempt to Invade may it nott be Inquired is it nott in this Case the opposit & Should ours Appear to be of an offencive Nature as it may Relate to many of the unoffending Inhabitants of that Country it may Cause Great Sorrow pleas to Excuse me in my attempts of Inquirey Losses have no Doubt Attended us & all men Are Lyable to Err both in Judgment & practice nor is there any Surety of Being in the Right butt being under the Divine Direction & protection & this we all Stand in Need of both for time & Eternaty but we Say we Desire A Just & an honerable peace: butt with Rispect to Justice it appears Brittons Governers has nott A disposition to do Justice & there pride Leads them to Acts of Extreem violence Regardless of the Direfull Sufferings of there own fellow men & Less of thos of A distinct Body from them butt I possess A hope that we are Governed by Better motives—our Supreem Rightfull Soveraign hath Expressly Declared that it is our Duty Rather to Suffer Rong than to do that witch is So the Being Instrumental of Depriving our poor Destressed fellow men of there Existance is allowed to be an Aufull Consideration butt Espetially when there is Just Doubts of A preperation for Sutch A Chainge as Death makes butt with Respect to honer as an Eminent Carrector Expresses it to be A puff of Noisey Breath yett men Expose there Blood & venture Everlasting Death to Gain that Airey Good Easily Tarnished & quickly Departed Except it be that honer that Comes from Above & will Indure when all worldly Greatness Shall Seease to be I Do no[t] pretende to Degtate what mode to persue butt if Imbargo or non Intercoars Laws may nott be Thought best to be Renewed: would it nott be thought well to prohibit the Exportation of all kinds of provetions & may I Nott Express a Desire of peace oh that Great that Rich Blessing that precious object of Inestimable vallew oh Dear freind while I plead with my Exalted Soveraign may I Nott allso plead with thee that thou would be pleased to use thy utmost Rational Indevours that peace may Again be Restored to this our fertile Land we have A Large Extent of Country to Govern & as to the poor unhappy Government of Brittan they appear Standing on A Slipary precipice Ready to Slide Beyond all possable Recovery there haughtiness there kingly Government: I Believe to be of Short duration they Surely are nott objects of Envy by us butt there Inhabitants are Greatly to be pitied & many of them Desire our Good with there own: butt the poor haughty vain men that Govern—they Appear Ignorent of there own best Good & they Rule as with A Rod of Iron over the Suffering multitude butt while this appears there unhappy Condetion may ⟨y⟩ou be favoured of heaven to be Truly wise both for time & Eternity is the Desire & prayer of thy freind
Robert Eastburn

I Just farder Remark that where there is two Contending partie Each one Commonly Aimes at the mastory butt if there Appears A Disposition to prevail towards A Giving way on the one part it Sometimes is thought to have A Softening tendency on the opposit part
perticularly when it tend to mercy.
I Send A peice that I have Handed forward for publication of Late time desireing thy kind Acceptance of them to use & distribute According to thy wisdom & pleasure
I though[t] to Send more Butt have no Desire to Burden thee
I have thought of the petition of an Atiant poit Saying Teach me to feele an other’s wo
